Citation Nr: 0932955	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-14 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of 
adenocarcinoma of the right lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1975 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
adenocarcinoma of the right lung.  The Veteran's disagreement 
with this denial of service connection led to this appeal.

The Veteran testified via videoconference before the 
undersigned Acting Veterans Law Judge in July 2009.  A copy 
of the transcript of this hearing has been associated with 
the claims file.


FINDING OF FACT

The evidence is at least in relative equipoise regarding 
whether adenocarcinoma of the right lung was attributable to 
service.


CONCLUSION OF LAW

Adenocarcinoma of the right lung was incurred during service.  
38 U.S.C.A. §§ 1110, 1112,1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection on appeal.  
Therefore, no further development is needed with respect to 
this claim.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
malignant tumors, will be considered to have been incurred in 
or aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the disability became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

For claims received by VA after June 9, 1998, such as this 
claim, a disability will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  Service connection is not prohibited, however, if 
the disability resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service.  "Otherwise shown" means, relevant to this appeal, 
that the disability can be service-connected on some basis 
other than the veteran's use of tobacco products during 
service, or that the disability became manifest during 
service or the disability resulted form a disease or injury 
that appeared to the required degree of disability within any 
applicable presumptive period under 38 C.F.R. §§ 3.307, 
3.309, 3.313, or 3.316.  See 38 C.F.R. § 3.300.

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran contends that he developed adenocarcinoma of the 
right lung that is somehow attributable to service.  

At the time of the Board videoconference hearing, the Veteran 
indicated that he was informed that he had cancer in about 
the year 2004, approximately 7 years after separation from 
service.  The Veteran testified that he had difficulty 
breathing during service and had lung infections.  Review of 
the service treatment records documents treatment for upper 
respiratory infections in October 1980 and February 1983.  
There are, however, no findings regarding cancer in the 
service treatment records and X-rays performed during service 
do not reveal any relevant abnormalities.

Approximately two months after separation from service, in 
April 1997, the Veteran underwent a VA general medical 
examination.  Although the examiner diagnosed sinusitis, no 
lung disability was diagnosed and X-ray taken at this time 
revealed no active cardiopulmonary disease and no soft tissue 
mass, although old granulomatous disease was noted.  The 
clinician reading the X-rays documented that the Veteran had 
a 15 pack year history of smoking.

In essence, the Veteran is not contending that the cancer was 
found or treated during service, but rather, that the cancer 
began in service or within one year of separation from 
service but was undetected.  

Pursuant to this contention, the RO requested a medical 
opinion.  The RO directed the examiner to provide an opinion 
regarding whether the Veteran's lung cancer "as likely as 
not or not likely began in service or within one year of 
discharge."  In the June 2005 opinion, the examiner 
documented that the Veteran had a history of right upper lobe 
well-differentiated adenocarcinoma and underwent surgical 
resection in February 2005.  The examiner copied excerpts in 
his report from the Veteran's medical records.  The examiner 
found that there was no clinical-radiographic evidence of 
lung cancer within one year of discharge from service.  He 
wrote that this finding was supported by a normal chest X-ray 
at the time discharge from service and, additionally, noted a 
normal 1998 neck magnetic resonance image (MRI).

The examiner continued his opinion by writing that it was 
more likely than not, however, that lung cancer was present 
at the pre-clinical level within one year of discharge of 
service.  The examiner detailed his rationale for this 
opinion, noting the slow growth rate of the tumor and the 
suggested "doubling time" of the tumor.  The examiner found 
that his calculations suggested that the cancer was present 
and approximately 5 millimeters in diameter in 1997.  
Providing a reason that the tumor was not detected in the 
April 1997 X-ray, the examiner found that there was a greater 
than 50 percent chance of a 5mm lesion being missed on a 
plain chest X-ray and result in a finding of "normal."  
Thus, the examiner concluded that it was more likely than not 
that the Veteran's lung cancer began in service or within one 
year of discharge from service.

Analysis

The Board finds that service connection is warranted for the 
residuals of adenocarcinoma of the right lung.  The record 
indicates that the cancer has been removed.  Service 
connection is warranted, however, for residuals of the cancer 
and the resultant effects of the surgical intervention.

In order for service connection to be warranted, the evidence 
must indicate that the carcinoma, which is a malignant tumor, 
became manifest in service or to a compensable degree within 
a year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  As outlined above, the Veteran contends, that 
although cancer was not diagnosed during service, the 
disability was nevertheless present during service or shortly 
thereafter.  

In the June 2005 VA opinion, the examiner provided a positive 
opinion.  He noted that based on his calculations regarding 
the size of the tumor when it was found, that the tumor was 
present in 1997, the year of the Veteran's separation from 
service.  The Board notes that under Diagnostic Code 6819, 
located in 38 C.F.R. § 4.97, malignant neoplasms are rated as 
a 100 percent disabling.  Thus, while cognizant that the 
examiner found no clinical-radiographic evidence of lung 
cancer within one year of discharge from service, based on 
the reasoning of the examiner's opinion and the indication 
that the disability began while in service, the Board finds 
that service connection is warranted.  Based on this finding 
of in-service incurrence or development during the 
presumptive period, it is not necessary to further discuss 
whether the prohibition against service connection for 
disabilities attributable to tobacco use comes into play.  
See 38 C.F.R. § 3.300.

Thus, resolving all reasonable doubt in the Veteran's favor, 
the evidence of record is at least in relative equipoise 
regarding whether the Veteran's adenocarcinoma of the right 
lung was attributable to service.  Therefore, service 
connection is granted for residuals of this cancer.  38 
U.S.C.A. §§ 1110, 1112,1131; 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309.



ORDER

Service connection for residuals of adenocarcinoma of the 
right lung is granted.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


